Exhibit 10.6

AMENDMENT NO. 6

This AMENDMENT NO. 6 (“AMENDMENT”) is made as of May 8, 2006, by and among DOVER
MOTORSPORTS, INC., a Delaware corporation, DOVER INTERNATIONAL SPEEDWAY, INC., a
Delaware corporation, GATEWAY INTERNATIONAL MOTORSPORTS CORPORATION, an Illinois
corporation, GATEWAY INTERNATIONAL SERVICES CORPORATION, an Illinois
corporation, MEMPHIS INTERNATIONAL MOTORSPORTS CORPORATION, a Tennessee
corporation, M&N SERVICES CORP., a Tennessee corporation, and NASHVILLE SPEEDWAY
USA, INC., a Tennessee corporation (collectively, “BORROWERS”); MERCANTILE-SAFE
DEPOSIT AND TRUST COMPANY, a Maryland banking corporation as agent (“AGENT”);
MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY, a Maryland banking corporation in its
capacity as issuer of letters of credit (“ISSUING BANK”); and WILMINGTON TRUST
COMPANY, MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY, WILMINGTON SAVINGS FUND
SOCIETY, FSB and PNC BANK, DELAWARE (collectively, “LENDERS”).

RECITALS

The BORROWERS, the AGENT, the ISSUING BANK and the LENDERS are parties to that
certain Credit Agreement executed February 17, 2004 and effective as of
February 19, 2004, as previously amended (“CREDIT AGREEMENT”), pursuant to which
the LENDERS and the ISSUING BANK are providing to the BORROWERS certain credit
facilities (“CREDIT FACILITIES”).

The BORROWERS’ repayment obligations in connection with the CREDIT FACILITIES
are evidenced by: (a) the Amended and Restated Revolving Loan Promissory Note in
the stated principal amount of Thirty-One Million Four Hundred Twenty-Eight
Thousand Five Hundred Sixty-Eight Dollars ($31,428,568.00) from the BORROWERS to
the order of Mercantile-Safe Deposit and Trust Company effective as of
February 19, 2004 (“MERCANTILE NOTE”); (b) the Amended and Restated Revolving
Loan Promissory Note in the stated principal amount of Seventeen Million One
Hundred Forty-Two Thousand Eight Hundred Fifty-Six Dollars ($17,142,856.00) from
the BORROWERS to the order of Wilmington Trust Company effective as of
February 19, 2004 (“WILMINGTON TRUST NOTE”); (c) the Amended and Restated
Revolving Loan Promissory Note in the stated principal amount of Seventeen
Million One Hundred Forty-Two Thousand Eight Hundred Fifty-Six Dollars
($17,142,856.00) from the BORROWERS to the order of PNC Bank, Delaware effective
as of August 5, 2005 (“PNC NOTE”); and (d) the Amended and Restated Revolving
Loan Promissory Note in the stated principal amount of Fourteen Million Two
Hundred Eighty-Five Thousand Seven Hundred Twenty Dollars ($14,285,720.00) from
the BORROWERS to Wilmington Savings Fund Society, FSB effective as of August 5,
2005 (“WILMINGTON SAVINGS NOTE”).

As used herein the term “LOAN DOCUMENTS” means collectively the CREDIT
AGREEMENT, the MERCANTILE NOTE, the WILMINGTON TRUST NOTE, the PNC NOTE, the
WILMINGTON SAVINGS NOTE and all other documents evidencing the obligations in
connection with the CREDIT FACILITIES.



--------------------------------------------------------------------------------

On October 20, 2005 the BORROWERS and MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY
entered into an ISDA Master Agreement and Schedule (“INTEREST RATE SWAP
AGREEMENT”) setting forth the terms pursuant to which they would enter into
interest rate swap transactions from time to time. As set forth in a
Confirmation dated October 24, 2005 the BORROWERS and MERCANTILE-SAFE DEPOSIT
AND TRUST COMPANY (“CONFIRMATION”) entered into an interest rate swap
transaction in the original notional amount of Thirty-Seven Million Five Hundred
Thousand Dollars ($37,500,000.00) with an effective date of November 1, 2005
(“SWAP TRANSACTION”). With the intention of creating a tranche under the
REVOLVING LOANS that would correspond to the SWAP TRANSACTION, on November 1,
2005 the BORROWERS obtained a “LIBOR BORROWING” (as defined in the CREDIT
AGREEMENT) under the “REVOLVING LOANS” (as defined in the CREDIT AGREEMENT) in
the amount of Thirty-Seven Million Five Hundred Thousand Dollars
($37,500,000.00) (including all renewals thereof which correspond to the
CONFIRMATION, and as the amount of such borrowing reduces in accordance with the
CONFIRMATION, the “SWAP LIBOR BORROWING”). The payment terms of the SWAP LIBOR
BORROWING does not exactly match the payment terms under the SWAP TRANSACTION
and the BORROWERS have requested that the terms of the CREDIT AGREEMENT be
modified in order to have the such terms match.

The AGENT, the LENDERS and the ISSUING BANK are willing to consent to the
requests of the BORROWERS subject to the terms and provisions of this AMENDMENT.

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

Section 1. Recitals. The parties acknowledge the accuracy of the above recitals
and hereby incorporate the recitals into this AMENDMENT.

Section 2. Amendment to Credit Agreement. Effective as of the date of this
AMENDMENT and for the period in which the SWAP LIBOR BORROWING is in existence,
the CREDIT AGREEMENT as it relates to the SWAP LIBOR BORROWING (and not as it
relates as to any other obligations, borrowings, loans or credit facilities) is
amended as follows:

a. In connection with the SWAP LIBOR BORROWING the definition of “INTEREST
PERIOD” in Article 1 of the CREDIT AGREEMENT is hereby amended to provide that
the term “INTEREST PERIOD” means the one month period commencing on the first
day of each month and continuing to but excluding the first day of the following
month; provided that any INTEREST PERIOD which would otherwise start or end on a
day which is not a BUSINESS DAY shall be extended to the next succeeding
BUSINESS DAY; and (b) no INTEREST PERIOD will end after any applicable MATURITY
DATE.

 

2



--------------------------------------------------------------------------------

b. In connection with the SWAP LIBOR BORROWING the definition of “LIBOR RATE” in
Article 1 of the CREDIT AGREEMENT is hereby amended to provide as follows:

LIBOR Rate. The term “LIBOR RATE” means the published rate for deposits in U.S.
Dollars for a period equal to the INTEREST PERIOD selected which appears on the
Bloomberg reporting service that displays an average British Bankers Association
Interest Settlement Rate for dollar deposits, determined at approximately 11:00
a.m. London time, two (2) London business days prior to the commencement of the
applicable INTEREST PERIOD. If, for any reason, such published rate is not
available, then the term “LIBOR RATE” shall mean the weighted average rounded,
if necessary, to the nearest one-hundredth of one percent (.01%) of the rate
quotation offered to the AGENT by five (5) leading banks in the London Interbank
Eurodollar Market for United States dollar deposits for amounts in immediately
available funds comparable to the amount of the LIBOR BORROWING to be made for
such INTEREST PERIOD and for a term comparable to such INTEREST PERIOD, as of
11:00 a.m. London time or as soon thereafter as practicable, two (2) London
business days prior to the commencement of such INTEREST PERIOD.

c. In connection with the SWAP LIBOR BORROWING Section 2.4.2. of the CREDIT
AGREEMENT is hereby amended to provide that, subject to the provisions of
Section 2.4.2.c., upon the expiration of each INTEREST PERIOD for the SWAP LIBOR
BORROWING, the SWAP LIBOR BORROWING shall automatically continue as a LIBOR
BORROWING with a new one month INTEREST PERIOD; provided that the amount of the
SWAP LIBOR BORROWING shall be reduced as of November 1 of each year in
accordance with the CONFIRMATION.

Section 3. Other Terms. Except as specifically modified herein, all other terms
and provisions of the CREDIT AGREEMENT and all other documents evidencing or
otherwise documenting the terms and provisions of the credit facilities being
provided by the LENDERS and the ISSUING BANK to the BORROWERS remain in full
force and effect and are hereby ratified and confirmed.

Section 4. Choice of Law. The laws of the State of Maryland (excluding, however,
conflict of law principals) shall govern and be applied to determine all issues
relating to this AMENDMENT and the rights and obligations of the parties hereto,
including the validity, construction, interpretation and enforceability of this
AMENDMENT.

 

3



--------------------------------------------------------------------------------

Section 5. Delivery by Telecopier. This AMENDMENT may be delivered by telecopier
and a facsimile of any party’s signature hereto shall constitute an original
signature for all purposes.

Section 6. Counterparts. This AMENDMENT may be executed in counterparts each of
which shall be binding upon the signatories but all of which shall constitute
one and the same agreement.

IN WITNESS WHEREOF, the parties have executed this AMENDMENT with the specific
intention of creating a document under seal.

 

BORROWERS: DOVER MOTORSPORTS, INC., A Delaware Corporation By:  

/s/ Thomas G. Wintermantel

  (SEAL) Name:   Thomas G. Wintermantel   Title:   Treasurer & Asst. Secretary  
DOVER INTERNATIONAL SPEEDWAY, INC., A Delaware Corporation By:  

/s/ Thomas G. Wintermantel

  (SEAL) Name:   Thomas G. Wintermantel   Title:   Treasurer & Asst. Secretary  
GATEWAY INTERNATIONAL MOTORSPORTS CORPORATION, An Illinois Corporation By:  

/s/ Thomas G. Wintermantel

  (SEAL) Name:   Thomas G. Wintermantel   Title:   Treasurer & Asst. Secretary  

 

4



--------------------------------------------------------------------------------

BORROWERS (cont.): GATEWAY INTERNATIONAL SERVICES CORPORATION, An Illinois
Corporation By:  

/s/ Tony R. Evans

  (SEAL) Name:   Tony R. Evans   Title:   Treasurer & Secretary  
MEMPHIS INTERNATIONAL MOTORSPORTS CORPORATION, A Tennessee Corporation By:  

/s/ Thomas G. Wintermantel

  (SEAL)

Name:

  Thomas G. Wintermantel  

Title:

  Treasurer & Asst. Secretary   M&N SERVICES CORP., A Tennessee Corporation By:
 

/s/ Tony R. Evans

  (SEAL) Name:   Tony R. Evans   Title:   Treasurer & Secretary   NASHVILLE
SPEEDWAY USA, INC.,

A Tennessee Corporation

By:  

/s/ Thomas G. Wintermantel

  (SEAL) Name:   Thomas G. Wintermantel   Title:   Treasurer & Asst. Secretary  

 

5



--------------------------------------------------------------------------------

AGENT: MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY, A Maryland Banking Corporation
By:  

/s/ C. Douglas Sawyer

  (SEAL) Name:   C. Douglas Sawyer   Title:   Senior Vice President   LENDERS:
WILMINGTON TRUST COMPANY By:  

/s/ Michael B. Gast

  (SEAL) Name:   Michael B. Gast   Title:   Vice President   MERCANTILE-SAFE
DEPOSIT AND TRUST COMPANY By:  

/s/ C. Douglas Sawyer

  (SEAL) Name:   C. Douglas Sawyer   Title:   Senior Vice President   WILMINGTON
SAVINGS FUND SOCIETY, FSB By:  

/s/ M. Scott Baylis

  (SEAL) Name:   M. Scott Baylis   Title:   Senior Vice President  

 

6



--------------------------------------------------------------------------------

PNC BANK, DELAWARE By:  

/s/ Warren C. Engle

  (SEAL) Name:   Warren C. Engle   Title:   Senior Vice President   ISSUING
BANK: MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY By:  

/s/ C. Douglas Sawyer

  (SEAL) Name:   C. Douglas Sawyer   Title:   Senior Vice President  

 

7